Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 01, 2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over JONG et al. (U.S. Publication No. 2019/0229413) in view of Mow et al. (U.S. Publication No. 2018/0026341) and JEON et al. (U.S. Publication No. 2020/0303808). 
Claim 1:  JONG teaches an antenna assembly (fig. 4D), applied to a mobile terminal (100, fig. 1A), the mobile terminal comprising a 3D (the term “3D” is broadly being interpreted to encompass any shape comprising a length, width and depth) glass housing (110, figs. 1A and 1B) and a PCB (391) accommodated in the 3D glass housing; wherein the antenna assembly comprises: a flexible circuit board (390); a radiating antenna (321, fig. 
JONG fails to teach the flexible circuit board is adhered to an inner side surface of the 3D glass housing.  However, Mow teaches affixing an antenna on a flexible circuit board to the inner surface of a housing using an adhesive (176, fig. 8). It would have been obvious to one of ordinary skill in the art to have modified the invention of JONG, as taught by Mow, and adhered the flexible circuit board to an inner side surface of the 3D glass housing.  The motivation would have been to have saved space in the mobile device housing by utilizing the housing as a mount for the antenna. 
JONG also fails to teach the radiating antenna is tightly attached to the inner side surface of the 3D glass housing.  Mow, however, discloses forming the housing out of glass (para. [0019]). It would have been obvious to one of ordinary skill in the art to have modified the invention of JONG and made the housing out of glass, as taught by Mow, and thus realized a radiating antenna tightly attached to the inner side surface of the 3D glass housing.  The motivation would have been to have made the electronic device more aesthetically pleasing by having a glass finish.
JONG also fails the radiating antenna bends with the flexible circuit board to be tightly adhered to the inner side surface of the 3D glass housing.  However, JEON discloses a radiating antenna (231-234, fig. 2A) that bends with the flexible circuit board (220, fig. 2A), and using either of a support member 310 or a part of the housing 110 (para. [0072]; see also fig. 3) to support the radiating antenna. It would have been obvious to one of ordinary skill in the art to have combined the modified invention of JONG and Mow with the teachings of JEON, and provided the radiating antenna such that it bends with the flexible circuit board and tightly adhered the radiating antenna to the inner side surface of the 3D glass housing; the motivation would have been to have eliminated the need for a dedicated support for the 
Claim 2:  The modified invention of JONG teaches wherein the 3D glass housing comprises a screen surface (110A, fig. 1A), a rear housing surface (110B, fig. 1B) opposite to the screen surface, and a side wall (110C, fig. 1A) between the screen surface and the rear housing surface, and the radiating antenna is tightly adhered to the side wall by using the flexible circuit board (fig. 7, JONG).
Claim 3:  JONG teaches wherein the radiating antenna is an array antenna and comprises a plurality of radiating elements (321a-321d, fig. 3A), wherein the plurality of radiating elements are disposed in a peripheral direction of the side wall (fig. 7).  
Claims 4 and 5:  JONG teaches wherein the radiating antenna is a millimeter wave antenna (para. [0078]).  
Claim 6:  JONG teaches wherein the phase shifter is a 5-bit phase shifter, and precision of the phase shifter is 11.25 degrees (para. [0270]).  
Claim 7:  JONG teaches wherein the antenna assembly further comprises a feeding network (a feeding network is inherent in the antenna system of JONG in order to supply signals to and from the antennas) and a control circuit (Since the array antenna of JONG is capable of beam steering, it inherently comprises control circuitry) that are electrically connected to the 7phase shifter, and the feeding network and the control circuit are both disposed on the PCB (fig. 4D).  
Claims 8-13:  JONG teaches a mobile terminal (100, fig. 1A), comprising the antenna assembly according to claims 1-6.

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/          Primary Examiner, Art Unit 2845